Citation Nr: 1503531	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-02 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for a scar, status post laceration of the chin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from February 1966 to January 1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for a scar, status post laceration of the chin, and assigned an initial 0 percent (i.e., noncompensable) rating for this disability retroactively effective from December 21, 2009.  The RO conversely denied service connection for bilateral hearing loss and tinnitus.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran submitted a December 2014 written statement (on VA Form 21-4138) indicating he is withdrawing his claims for service connection for bilateral hearing and tinnitus, and for an initial compensable rating for his scar, status post laceration of the chin, from consideration by the Board.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal concerning these claims for service connection for bilateral hearing loss and tinnitus and for an initial compensable rating for the scar, status post laceration of the chin.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2014).

Here, in a December 2014 written statement (on VA Form 21-4138), so prior to the promulgation of a decision in this appeal, the Veteran indicated he is withdrawing his claims of entitlement to service connection for bilateral hearing loss and tinnitus and for an initial compensable rating for his scar, status post laceration of the chin.  Consequently, there remain no allegations of errors of fact or law for appellate consideration concerning these claims.  Accordingly, the Board does not have jurisdiction to review the claims and the appeal is summarily dismissed.


ORDER

The appeal is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


